Citation Nr: 0938523	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, lacerated 
wound volar surface, major right wrist, median nerve 
paralysis, incomplete, with laceration of radial artery, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to April 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006, rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania that 
denied entitlement to service connection for arthritis of the 
right wrist and to an increased rating for residuals of a 
right wrist laceration wound, then rated as 10 percent 
disabling.

In November 2006, the RO increased the evaluation for 
residuals, lacerated wound volar surface, major right wrist, 
median nerve paralysis, incomplete, with laceration of radial 
artery to 30 percent disabling.  The Veteran is presumed to 
be seeking the maximum rating available under law; hence his 
appeal as to this issue remains before the Board on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The November 2006 rating decision granted service connection 
for arthritis of the right wrist.  This was a full grant of 
the benefit sought with regard to that issue.  Grantham v. 
Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In December 2007, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2009).


FINDING OF FACT

The Veteran's right wrist disability more nearly approximates 
severe, incomplete paralysis of the median nerve.



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
residuals, lacerated wound volar surface, major right wrist, 
median nerve paralysis, incomplete, with laceration of radial 
artery have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 

In a March 2005 letter, issued prior to the initial 
adjudication of the claim, and in December 2006 and August 
2007 letters, the RO notified the Veteran of the evidence 
needed to substantiate his claim for an increased rating.  
The letters told the Veteran that he could substantiate the 
claim with evidence that the disability had worsened.  They 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, and the 
surviving elements of Vazquez-Flores notice, including the 
disability-rating and effective-date elements of the claims, 
by the August 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

There was a timing deficiency in that the August 2007 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has had years since receiving this notice to submit 
additional evidence and argument and to request a hearing.  
He thus had a meaningful opportunity to participate in the 
adjudication of the claim after receiving the notice and was 
not prejudiced by the timing deficiency.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in October 
2006 and November 2006 for his right wrist disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the Veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Analysis

In a May 1961 rating decision, the Veteran was granted 
service connection for residuals, lacerated wound volar 
surface, major right wrist, median nerve paralysis, 
incomplete, with laceration of radial artery.  He was 
assigned a 10 percent evaluation, effective April 5, 1961, 
based on evidence at the time of his discharge of mild, 
incomplete paralysis of the median nerve of his major hand.

In March 2005, the Veteran filed a claim for an increased 
rating, contending that his service-connected right hand 
disability was worse.  

The peripheral neuropathy of the Veteran's left upper 
extremity is currently rated as 10 percent disabling pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
that governs the evaluation of paralysis of the median nerve.

Under this Code, a 10 percent rating is assigned when there 
is mild incomplete paralysis of the median nerve.  Moderate 
incomplete paralysis warrants a 30 percent rating.  Severe 
incomplete paralysis warrants a 50 percent rating on the 
major side and 40 percent rating on the minor side, 
respectively.  

Complete paralysis of the median nerve on the major side 
warrants a 70 percent rating while complete paralysis on the 
minor side warrants a 60 percent rating.  

In a general note for rating diseases of the peripheral 
nerves, it is clarified that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The next higher evaluations of 70 and 60 
percent for the major and minor sides respectively, require 
complete paralysis of the median nerve, in which the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  
38 C.F.R. § 4.124a.

The Board finds that resolving all reasonable doubt in the 
Veteran's favor, the weight of the evidence supports a 50 
percent rating under Diagnostic Code 8515, from February 28, 
2005.  38 U.S.C.A. § 5107(b).  

The Veteran was afforded a VA examination in March 2005.  
However, the examiner did not discuss the Veteran's 
peripheral nerves.  The disability was described as moderate.  
It was noted that since the initial injury in 1958, he had 
experienced limitation of wrist motion with paresthesia in 
the right thumb, index and middle finger.  There was also 
soft tissue swelling over the radial carpal joint.  It was 
estimated that the impact on daily activities ranged from 
none to moderate.  

The Veteran underwent examination by private physician, J.D., 
MD, in February 2006.  At that time, the Veteran complained 
of pain, numbness, weakness, increased sweating and skin 
changes in the right hand.  He also complained of pain, with 
limited motion of the right wrist, fatigability and decreased 
sensation.  The Veteran also reported that he was left-hand 
dominant; although he had been right-handed prior to the 
injury.  

Physical examination revealed atrophy of the thenar muscles 
of the right hand; increased palmar sweating at the right 
hand in comparison to the left hand; no active flexion of the 
right thumb; full fist formation of the index, ring and 
little fingers, with a long finger proximal interphalangeal 
joint 30-degree flexion contracture and 15-degree Distal 
interphalangeal joint flexion contracture.  

There were also paresthesias to light touch in the median 
nerve distribution, thumb, index, long and radial one half of 
the ring finger and radial pulse was absent.  Ulnar pulse was 
intact.  There was pain with limited motion of the right 
wrist, with dorsiflexion of 30 degrees; palmar flexion of 60 
degrees; ulnar deviation of 10 degrees; and radial deviation 
of 30 degrees.  

There was also full pronation and supination of the forearm, 
with distal radial ulnar joint pain on pronation and 
supination and diffuse wrist pain with flexion, extension, 
radial and ulnar deviation of the wrist joint.  There was no 
intrinsic atrophy, and motor testing revealed strength grade 
of 4/5 grip and grade 4+/5 intrinsic.  

The physician's assessment was service related injury to the 
right wrist and hand with posttraumatic arthritis of the 
wrist, with deficits including radial artery, median nerve 
and loss of the flexor pollicis longus tendon, resulting in 
lack of opposition for grasp and pinch, as well as thenar 
muscles and flexion contracture of the long finger.

In response to his appeal, the Veteran was afforded a VA 
examination of his right hand in October 2006.  The examiner 
noted that symptomatically, the median nerve distribution 
muscles and sensory function were involved.  

Physical examination revealed evidence of paresthesias and 
dysesthesias of the right hand in the median nerve innervated 
dermatomes; atrophy of the muscles innervated by the median 
nerve, including the abductor pollicis brevis muscle, the 
abductor digiti minimi muscle, and the hypothenar muscle; 
decreased sensory function, with decreased light touch and 
pinprick sensation in the median distribution in the right 
wrist; impairment of fine motor control (Veteran not able to 
make an okay sign with his right hand because the right thumb 
flattens when he touches the tip of his right little finger), 
indicating weakness of the flexor longus pollicis tendon 
weakness of the abductor pollicis brevis muscle and flexor 
pollicis longus and flexor digitorum superficialis and flexor 
digitorum profundus 1 and 2; and weakness of the opponens 
pollicis muscle in the right hand.  In addition, range of 
motion was decreased across the right wrist in flexion and 
less so in lateral and medial wrist joint movements.  

The examiner also noted that the Veteran had some functional 
loss of his right hand and preferentially used his left hand 
although he was right-hand dominant.  He also noted that the 
Veteran's disability interfered with his activities of daily 
living in a major way because his sensation was decreased and 
he had ongoing pain in the right hand.  The examiner also 
found that the examination was suggestive of moderate to 
marked impairment of the right hand because of the noted 
sensory and motor dysfunctions.

The Veteran was afforded another VA examination in November 
2006.  At that time, he reported numbness, pain, weakness and 
stiffness of the right wrist.  He also reported that his 
wrist would give way when he carried something weighing more 
than 30 pounds, although he did report being able to pick up 
his four-year old grandson.  He denied locking or excess 
fatigability, as well as any episodes of dislocation or 
recurrence of subluxation, but he did complain of lack of 
endurance.  He also reported that he was able to complete 
activities of daily living by himself.  

Physical examination showed decreased range of motion of the 
right wrist and strength of 4/5.  The examiner also noted 
that there was no evidence of range of motion that was 
additionally affected by pain, weakness or fatigue during 
repetitive use.

This evidence shows impairment of the Veteran's right hand, 
resulting in incomplete paralysis of the median nerve.  The 
October 2006 VA examiner found this impairment to be moderate 
to marked, based on sensory and motor dysfunction exhibited 
on physical examination.  As noted, the rating criteria 
provide a 30 percent rating for moderate incomplete 
paralysis, and a 50 percent rating for severe under 
Diagnostic Code 8515.  The Veteran's disability appears to be 
between those two ratings.

Resolving reasonable doubt in his favor and applying the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
disability most nearly approximates the level of severe 
incomplete paralysis.  

The next higher rating, 70 percent under Diagnostic Code 
8515, would require complete paralysis of the median nerve, 
manifested by the hand inclined to the ulnar side, the index 
and middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances.  

The Veteran has some atrophy and weakness in movement of the 
fingers, and weakened flexion, but is able to make a fist, as 
shown by the reports of grip strength that is 4/5 and is 
reportedly able to move all the fingers.  Ape finger or 
misalignment of the hand has not been reported or found on 
examination.  In short, he does not have most of the 
abnormalities specified in the criteria for a finding of 
complete paralysis.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  

In this regard, the Board notes that a higher rating is not 
warranted under Diagnostic Codes 8513, 8514 or 8516, 
respectively, because the evidence of record does not show 
paralysis of the radial or ulnar nerves, nor does it show 
involvement of all of any radicular group.

The Board has also considered whether the Veteran is entitled 
to a higher rating of 70 percent under Diagnostic Code 5125, 
for loss of use of the right hand.  The Board finds that 
although the October 2006 VA examiner indicated that the 
Veteran has functional loss of his right hand, and the 
Veteran has consistently complained of significant pain in 
the right hand, as well as stiffness, weakness and lack of 
endurance, and he has reported that he is now left-hand 
dominant; the Veteran has not reported and the evidence does 
not show that he has completely lost all functional use of 
his right hand, with no effective function remaining other 
than that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125.  

In fact, as discussed above, on VA examination in November 
2006, the Veteran reported being able to lift his four-year 
old grandson and other things weighing 30 pounds or less, 
albeit with pain.  He also reported being able to complete 
activities of daily living on his own.  The evidence of 
record also shows that the Veteran has reported that pain 
medication helps relieve the pain in his right hand.  

The Veteran has been granted service connection and a maximum 
separate 10 percent evaluation under Diagnostic Codes 
5003/5010 and 5215, for degenerative joint disease of the 
right wrist, based on X-ray evidence of degenerative 
arthritis and evidence of painful and limited motion of the 
right wrist.  See November 2006 RO rating decision.  As there 
is no evidence of ankylosis of the wrist, a higher rating 
under Diagnostic Code 5214 is not warranted.

The Board notes further that although the Veteran has been 
noted on examination to have scars on the right hand, 
associated with his service-connected right wrist injury, as 
the scars have not been shown during the period on appeal to 
be unstable or painful; deep and covering an area of at least 
6 square inches, but less than 12 square inches; or 
superficial and covering an area of 144 square inches or 
greater; a separate rating under Diagnostic Codes 7800-7805 
is also not warranted.  The Board also notes that, effective 
October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See 73 Fed. 
Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  

These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
Veteran who was rated under the applicable criteria before 
this date.  Id.  The Veteran's claim was received prior to 
this date and the Board has not received a request from the 
Veteran or his attorney to be rated under the revised 
criteria.  Hence, those rating criteria do not need to be 
addressed at this time.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the Veteran is entitled to a rating 
of 50 percent rating and no more for his service-connected 
right wrist disability.  



Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for his right wrist 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order. 

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case there is no evidence that 
service connected disabilities have caused unemployability.  
The November 2006 examination report shows that the Veteran 
worked for a railroad for many years before retiring in 1995, 
due to a non-service connected right optical nerve neuropathy 
with blindness.  There has been no allegation or evidence of 
unemployability attributable to the service connected 
disabilities.  Further consideration of entitlement to TDIU 
is, therefore, not required.


ORDER

A rating of 50 percent, and no higher, for residuals, 
lacerated wound volar surface, major right wrist, median 
nerve paralysis, incomplete, with laceration of radial 
artery, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


